Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 18-63 are pending in the instant application. In the interest of compact prosecution, Examiner contacted the applicants with a request to file a terminal disclaimer over the parent patent to overcome the ODP rejection, which would have been the only rejection on file. Applicants agreed to do so. Please see the interview summary dated 01/27/2022 for details.
Corrected notice of allowance is filed to account for the newly added claims added in the Amendment after notice of allowance dated 04/29/2022

Information Disclosure Statement

The information disclosure statement (IDS) 07/24/2020 and 10/06/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Priority
This application is a Continuation of US application 16/335,973  dated 3/22/2019, (Granted as US Patent 10,730,896) which is  a U.S. National phase application under 35 U.S.C 371 of PCT application PCT/EP2017/073858, filed 09/21/2017, which claims benefit under Title 35 U.S.C 119 to European application No. GB1522232.6 filed on 09/16/2016.   Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Terminal disclaimer
The terminal disclaimer filed on 01/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 10,730,896 have  been reviewed and is accepted.  The terminal disclaimer has been recorded.


REASONS FOR ALLOWANCE
In view of the examiners amendment recited above and the following examiners statement of reasons for allowance, claims 18-63  are found to be allowable.
The following is an examiner’s statement of reasons for allowance:  The instantly claimed  A method for the treatment of a disease selected from the group consisting of acute arterial thrombosis, acute coronary syndromes, peripheral ischemia, amaurosis, ischaemic stroke and transient ischaemic attack, the method comprising administering to a subject in need thereof a pharmaceutical composition comprising as active ingredient 4-((R)-2-{[6-((S)-3-methoxy-pyrrolidin- 1-yl)-2-phenyl-pyrimidine-4- carbonyl]-amino }-3-phosphono-propionyl)-piperazine-1-carboxylic acid butyl ester, or a pharmaceutically acceptable salt thereof, and at least one pharmaceutically acceptable carrier material, wherein 4-((R)-2-{[6-((S)-3-methoxy-pyrrolidin-1-yl)-2-phenyl- pyrimidine-4-carbonyl]-amino}-3-phosphono-propionyl)-piperazine-1-carboxylic acid butyl ester, or the pharmaceutically acceptable salt thereof, is obtained from a crystalline form of 4-((R)-2-{[6-((S)-3-methoxy-pyrrolidin- 1-yl)-2-phenyl-pyrimidine-4-carbonyl]- amino }-3-phosphono-propionyl)-piperazine-l-carboxylic acid butyl ester hydrochloride, wherein the crystalline form of 4-((R)-2-{[6-((S)-3-methoxy-pyrrolidin- 1-yl)-2-phenyl- pyrimidine-4-carbonyl]-amino}-3-phosphono-propionyl)-piperazine-1-carboxylic acid butyl ester hydrochloride is characterized by:
a.	the presence of peaks in the X-ray powder diffraction diagram at the following angles of refraction 2[Symbol font/0x71] 4.0°, 5.0°, and 15.3°; or
b.	the presence of peaks in the X-ray powder diffraction diagram at the following angles of refraction 2[Symbol font/0x71]: 5.2°, 6.8°, and 10.3°; or
c.	the presence of peaks in the X-ray powder diffraction diagram at the following angles of refraction 2[Symbol font/0x71]:5.5°, 11.0°, and 16.6° ,
as recited in the instant claim limitations, is not seen to be taught or fairly suggested in the prior art, as discussed below. Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed method
Further it is noted that the crystalline form as recited above is found to be novel and allowed in the parent patent. 
The closest prior art of interest are :
Baldoni et al. (Clinical drug investigation., volume 34 (11), 2014, pages 807-818, referenced in the instant IDS) : Baldoni et al. teaches the HCL salt of 4-((R)-2-{[6-((S)-3-methoxy-pyrrolidin-1-yl)-2-phenyl-pyrimidine-4 carbonyl]-amino}-3-phosphono-propionyl)-piperazine-1-carboxylic acid butyl ester hydrochloride, but fails to teach the crystalline form of this compound with the instantly claimed X-ray diffraction peaks.

Caroff et al. ( Journal of Medicinal Chemistry, Volume 58, no. 23, 2015, pages 9133-9153, referenced in the instant IDS) teaches the instantly claimed compound 4-((R)-2-{[6-((S)-3-methoxy-pyrrolidin-1-yl)-2-phenyl-pyrimidine-4 carbonyl]-amino}-3-phosphono-propionyl)-piperazine-1-carboxylic acid butyl ester hydrochloride, but fails to teach the crystalline form of this compound with the instantly claimed X-ray diffraction peaks.

WO 2009/069100 (Referenced in the Instant IDS)
WO 2009/069100 teaches the instantly claimed compound 4-((R)-2-{[6-((S)-3-methoxy-pyrrolidin-1-yl)-2-phenyl-pyrimidine-4 carbonyl]-amino}-3-phosphono-propionyl)-piperazine-1-carboxylic acid butyl ester hydrochloride, but fails to teach the crystalline form of this compound with the instantly claimed X-ray diffraction peaks.
Therefore, the claimed crystalline form of 4-((R)-2-{[6-((S)-3-methoxy-pyrrolidin-1-yl)-2-phenyl-pyrimidine-4 carbonyl]-amino}-3-phosphono-propionyl)-piperazine-1-carboxylic acid butyl ester hydrochloride with the specified X-ray diffraction peaks as recited in the instant claim limitations, is seen to be novel and non-obvious over the teachings of the prior art. Instant specification shows the X-ray diffraction study and patterns of the instantly claimed compound. Hence, the instantly claims are enabled and have sufficient written description in the Specification.  

Conclusion
Claims 18-63 (claims renumbered as 1-46) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629